UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6793



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM HAZEL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, District
Judge. (2:92-cr-00163-1; 3:05-cv-00611-REP)


Submitted:   September 22, 2006           Decided:   October 26, 2006


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


William Hazel, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William Hazel, a federal prisoner, appeals the district

court's order construing his petition filed under 28 U.S.C. § 2241

(2000) as a 28 U.S.C. § 2255 (2000) motion and dismissing it as

successive.    Although Hazel alternatively sought, and received,

transfer of his § 2241 petition from the District of Kansas, his

place of confinement, to the Eastern District of Virginia, the

sentencing court, Hazel states that he intended to file a § 2241

petition raising a challenge to the manner in which his sentence

was calculated.      Judicial review of a § 2241 petition must be

sought in the district of confinement rather than the sentencing

court.   In re: Jones, 226 F.3d 328, 333 (4th Cir. 2000).         In cases

such as this one, where relief pursuant to § 2241 is sought in the

sentencing court, the court is without jurisdiction to consider the

request.   On this basis, we affirm the district court’s dismissal

of   Hazel’s   §   2241   petition    without   prejudice   for   lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    AFFIRMED AS MODIFIED




                                     - 2 -